Per Curiam : The proof is quite satisfactory in this case, that the lumber delivered by Ohlendorf was on the credit of Sullivan, the contractor, and to him he must look for payment. No lien is created against the lot, as the owner of it made no contract. ■ A fair interpretation of Gierke’s written undertaking to pay would only bind him to the extent of the lumber delivered by Heeney & Campbell after the date of it. The claim that it included all the lumber before that furnished, is answered by the fact that there is no consideration expressed in the writing for the undertaking, and if there was, it would not create a lien on the premises. A mechanic’s lien, or that'of the material-men, is statutory, peculiar in itself, and can only be claimed when the case is brought within the statute. There is no pretense for this action. The judgment is reversed. Judgment reversed.